Case 3:21-cv-02450-WHO Document 16-25 Filed 05/19/21 Page 1 of 8




                  Exhibit A
       Case 3:21-cv-02450-WHO Document 16-25 Filed 05/19/21 Page 2 of 8




                                  Curriculum Vitae
                                         Michael Kunkel
                                 Director of Investigative Services

                                       (800) 748-5440
                                mkunkel@SetecInvestigations.com
                                 www.SetecInvestigations.com

Mr. Michael Kunkel is Setec Investigations' Director of Investigative Services. Mr. Kunkel
possesses an extensive technical background, which is combined with a thorough education, time
served in the United States Air Force, and numerous certifications, including an EnCase
Certified Examiner (EnCE) by Guidance Software and as a Certified Information Security
Systems Professional by ISC2. Mr. Kunkel's expertise in computer forensics and investigative
techniques allows him to successfully provide corporations, law firms, and law enforcement
agencies with electronic evidence critical to the resolution of civil and criminal litigations and
lead these investigations in a professional manner.

Mr. Kunkel continuously supports public and private corporations, along with government
entities through litigation support and expert witness services, leveraging his technical expertise,
understanding of the legal system, and real-world experience to produce cost-effective strategies
for the discovery, collection, and investigation of electronic evidence. In addition, Mr. Kunkel
participates in Setec Investigations’ Computer Incident Response Team (CIRT) and applies his
real-world experience by performing corporate computer fraud and cybercrime investigations.

Mr. Kunkel has acted as a computer forensic investigator for private attorneys, law enforcement
agencies, corporations, insurance companies, and private individuals. Mr. Kunkel’s involvement
in diverse investigations and litigations has spanned numerous areas, including:
    § Fraud                                              § Divorce & Family Law
    § Theft of Intellectual Property                     § Asset Recovery
    § Trade Secret Misappropriation                      § Defamation
    § Email & Internet Abuse                             § Industrial Espionage
    § Employee Disputes                                  § Disputed Dismissals
    § Patent Infringement                                § Software Code Review
    § Copyright Infringement                             § Breach of Contract
       Case 3:21-cv-02450-WHO Document 16-25 Filed 05/19/21 Page 3 of 8




PROFESSIONAL EXPERIENCE:
  Director of Investigative Services, Setec Security Technologies, Inc. (September 2011 to
  Present)
     § Leads and participates on computer forensic investigations and electronic discovery
         activities as a skilled high-tech investigator and project manager, regularly focusing
         on corporate computer fraud and cybercrime investigations.
     § Provides litigation support advisory assistance to attorneys to advance computer
         forensic and electronic discovery efforts, satisfy discovery requests, and compel
         inspections.
     § Acts as a computer forensic investigator for private attorneys, law enforcement
         agencies, corporations, insurance companies, and private individuals involved in
         diverse investigations and litigations spanning numerous areas, including, but not
         limited to: fraud, theft of intellectual property, trade secret misappropriation, email
         and internet abuse, employee disputes, sexual harassment, and breach of contract.

    Digital Forensic Examiner, Stroz Friedberg L.L.C., San Francisco (August 2009 to
    September 2011)
       § Conducted digital forensic acquisitions and analyses of laptops, desktops, and servers
            in civil litigations, criminal matters, and internal investigations.
        §   Developed and programed customized utilities for use in the processing of electronic
            data, increasing the efficiency of electronic discovery processes.
        §   Performed large-scale electronic discovery involving the preservation, processing,
            and production of electronic data from a variety of digital sources.

    United States Air Force, Chief of Cyber Investigations & Operations, Office of Special
    Investigations (AFOSI), Yokota Air Base, Japan (August 2006 to August 2009)
        § Supervised, planned, coordinated, and implemented all cyber counterintelligence
            operations and network intrusion investigations conducted by the Air Force, from the
            Horn of Africa to the International Date Line.
        §   Led a team of Special Agents providing cyber investigative and computer forensic
            support to a multitude of criminal and counterintelligence cases covering 8 locations
            and providing consultations to over one hundred field agents.
        §   Provided specialized briefings to other government agencies and Air Force leadership
            concerning the threats to the U.S. network infrastructure from foreign intelligence
            services.
        §   Conducted extensive liaison with high-level Japanese, Korean, and U.S. military and
            law enforcement counterparts regarding threats to their networks.




Michael Kunkel - Curriculum Vitae              –2–
        Case 3:21-cv-02450-WHO Document 16-25 Filed 05/19/21 Page 4 of 8




    United States Air Force, Global War on Terrorism, Operation Iraqi Freedom, Iraq,
    (September 2008 to March 2009)
        § Deployed to Iraq as part of a Joint Special Operations Task Force working alongside
            members of each service and civilians to counter the Iraqi insurgency and establish
            stability in the region.

    United States Air Force, Computer Crime Investigator, Travis Air Force Base, California
    (December 2005 to August 2006)
        § Planned, coordinated, and implemented cyber counterintelligence operations in the
            western United States.
        §    Served as the primary investigator on network intrusion investigations involving US
             Air Force assets.
        §    Provided cyber investigative consultation and computer forensic analysis to 17 other
             Air Force field investigative units.
        §    Testified in multiple court martial proceedings.

    United States Air Force, Criminal Investigator, Travis Air Force Base, California, (June
    2004 to December 2005)
        § Acted as primary investigator for felony-level crimes including: murder, rape, child
            molestation, drugs, blackmail, and fraud.
        §    Assisted in the apprehension and subsequent incarceration of multiple Air Force
             criminals.
        §    Wrote reports and provided testimony in multiple court-martial proceedings.

PROFESSIONAL CERTIFICATIONS
  § EnCase Certified Examiner, 2010.
  § Certified Information Security Systems Professional, 2009.
  § DoD-Certified Computer Crime Investigator, 2006.
  § DoD-Certified Computer Forensic Examiner, 2005.

SELECTION OF PROFESSIONAL TRAINING
  § STROZ FRIEDBERG, Internal Training Program - Attended weekly in-house training
     presentations on digital forensics, cybercrime response, computer security, desktop and
     network forensics tools, and relevant legal topics.

    §   DEFENSE CYBER INVESTIGATIONS TRAINING ACADEMY - Excelled in 500
        hours of formal cyber investigative training in Networks and Computer Hardware,
        Incident Response, Windows Forensic Examinations, Forensics and Intrusions in
        Windows and Linux Environments, Network Monitoring, Online Undercover
        Techniques, and Malicious Code Analysis.



Michael Kunkel - Curriculum Vitae               –3–
        Case 3:21-cv-02450-WHO Document 16-25 Filed 05/19/21 Page 5 of 8




    §   UNITED STATES AIR FORCE SPECIAL INVESTIGATIONS ACADEMY -
        Credentialed as a Special Agent of the United States Government.

    §   FEDERAL LAW ENFORCEMENT TRAINING CENTER - Criminal Investigator’s
        Training Program.

EDUCATION
  § 2008, UNIVERSITY OF TEXAS AT DALLAS, M.B.A., Business
    §   2004, UNITED STATES NAVAL ACADEMY, B.S., Systems Engineering

TESTIMONY EXPERIENCE
  1. United States v Mirabal, United States Air Force Court Martial, Nellis Air Force Base,
     Nevada, April 2006.
    2. United States v Turner, United States Air Force Court Martial, Travis Air Force Base,
       California, January 2007.
    3. United States v Chapman, United States Air Force Court Martial, Travis Air Force Base,
       California, January 2007.
    4. United States v Cann, United States Air Force Court Martial, Elmendorf Air Force Base,
       Alaska, January 2007.
    5. United States v Ruddy, United States Air Force Court Martial, Travis Air Force Base,
       California, June 2007.
    6. Denise Winters v County of Solano, Case No: FCS035144, Superior Court of California,
       Solano County, California, October 2011.
    7. Bruce W. Ballai v Kiewitt, Case No: 10CV09827, District Court of Johnson County
       Kansas, Johnson County, Kansas, February 2012.
    8. Hummer Construction, Inc. v Aidlin General Trust, et al., Case No: BC449181, Superior
       Court of California, Los Angeles County, California, May 2012.
    9. Bergstein, et al. v Tregub, et al., Case No: BC434558, Superior Court of California, Los
       Angeles County, California, September 2012.
    10. SMH Capital Advisors, Inc. v Jimmy Day, FINRA Case No: 12-03291, FINRA
        Arbitration, Dallas, Texas, October 2012
    11. Id., March 2013.
    12. Videotech Services, Inc. v Edward Abdalla, David Santos, Timothy Rodriquez, Timothy
        Woolsey, H.F. Woolsey Corporation d/b/a The Crew Source, Case No. SC105947,
        Superior Court of California, Los Angeles County, California, January 2013
    13. Id., July 2014.




Michael Kunkel - Curriculum Vitae             –4–
       Case 3:21-cv-02450-WHO Document 16-25 Filed 05/19/21 Page 6 of 8




    14. RPMx Construction, LLC, v Brian Colin and Earth Basics Contracting Corporation, Case
        No. 417-02459-2013, District Court, 417 Judicial District, Collin County, Texas, July
        2013.
    15. Pavez Insurance Agency, Inc. DBA CPI Financial & Insurance Services v Sandra M.
        Best and Does 1 to 10, Inclusive, Case No. CIVSS 818321, Superior Court of California,
        San Bernardino County, California, September 2013
    16. Id., October 2013.
    17. Slaymaker v Armstrong Financial Group, Case No. 37-2012-00054141-CU-OE-NC,
        Superior Court of California, San Diego County, California, April 2014.
    18. Dupree, Sulatycky, O’Brien, Giron, and Morales v Sajahtera, Inc., Case No. BC463162,
        Superior Court of California, Los Angeles County, California, July 2014.
    19. Rebecca Lewis v Alexandria Gramercy, LLC; Urban Brokerage, Inc., Case No.
        BC497235, Superior Court of California, Los Angeles County, California, August 2014.
    20. Compak Securities, Inc., v Olandj, McDonald, and Orama, JAMS Reference No.
        1200047466, JAMS Arbitration, Los Angeles, California, August 2014.
    21. Stephen Welsh v Ryder Truck Rental, INC., and Navistar International Corporation; Case
        No. 37-2012-00085385-CU-PO-CTL, Superior Court of California, San Diego County,
        California, September 2014.
    22. Archie Roundtree v Los Angeles Unified School District, Gerardo Loera, Ari Bennett,
        Adriana Maldonado-Gomez and Does 1-30, Case No. BC 499893, Superior Court of
        California, Los Angeles County, California, November 2014.
    23. InfoSpan, Inc. v Emirates NBD Bank PJSC, Case No. 8:11-CV01062 JVS (ANx), United
        States District Court, Central District of California, Southern Division, January 2015.
    24. Luminant Generation Company, LLC., vs Jennifer Morrison, T. Jeff Stone, and T. Jeff
        Stone & Associates, LLC., Cause No. 416-03151-2013, District Court of Collin County,
        Texas, 416th Judicial District, February 2015.
    25. Procaps S.A. v Patheon Inc., Case No. 1:12-cv-24356-JG, United States District Court,
        Southern District of Florida, Miami Division, June 2015.
    26. Central Medical Diagnostic Laboratory, Inc., v Brian Patchett, Michael Lumkin,
        California Laboratory Sciences LLC, Case No. 30-2013-00628124, Superior Court of
        California, County of Orange – Central Justice Center, California, February 2015
    27. Id., September 2015.
    28. Cat 3, LLC, SXH, LLC, and Suchman, LLC, v Black Lineage, Inc., and Vahe Estepanian
        a/k/a Fletch Estepanian, Case N. 14-cv-5511 (AT), U.S. District Court, Southern District
        of New York, California, October 2015
    29. Id., New York, December 2015.




Michael Kunkel - Curriculum Vitae             –5–
       Case 3:21-cv-02450-WHO Document 16-25 Filed 05/19/21 Page 7 of 8




    30. Charles M. Natcher, Jr., v JPH Consulting, INC., Case No. 56-2013-0446158-CU-WT-
        VTA, Superior Court of the State of California, Ventura County – Hall of Justice,
        Arbitration, California, January 2016.
    31. American Lighting Inc, Neo-Neon Led USA Holdings Ltd and Tivoli LLC, v Targetti
        Sankey, S p A, et al., Case No. 14-01285-DOC, U.S. District Court, Central District of
        California, Southern Division, California, February 2016.
    32. Bombardier Inc. v Fabio Rebello, Case No. 2014-CA-001878-O, Circuit Court of the
        Ninth Judicial Circuit In And For Orange County, Florida, Texas, February 2016.
    33. CoreLogic, Inc. v First American Financial Corporation, Case No. A213700, Judicate
        West Arbitration, California, April 2016.
    34. Integrated Instrument Services, Inc. v Aziz Rahim and Pippets Pro, LLC, Cause No.
        201613511, 165th Judicial District, District Court of Harris County, Texas, May 2016.
    35. Chaowen Zhong v Eaton Escrow, Inc, Case No. 37-2015-00006141-CU-PN-CTL,
        Superior Court of the State of California, San Diego County, California, May 2016.
    36. Building Materials Corporation of America dba GAF Materials Corporation v Paramount
        Petroleum Corporation, Case No. BC 481673, Superior Court of the State of California,
        Los Angeles County, California, July 2016.
    37. The Regents of the University of California v Paul S. Aisen, et. al., Case No. 3:15-cv-
        01766-BEN-JLB, U.S. District Court, Southern District of California, California,
        December 2016.
    38. Alessandro Camara v C.G. Motor Sports, Inc., Case No. CIVDS1517958, Superior Court
        of the State of California, County of San Bernardino, California, January 2017.
    39. Fiber Systems International, Inc. v Michael Dabrowski, Case No. 417-05506-2016,
        District Court of Collin County, Texas, 417th District Court, McKinney, Texas, February
        2017.
    40. FaxLogic, LLC v Matthew Thornton, Cause No. DC-15-07964, District Court of Dallas,
        Texas, 193rd Judicial District, Dallas, Texas, October 2016
    41. Id., May 2017.
    42. Aerovironment, Inc. v Torres, McAllister, McBride, Micasense Inc., Case No. 56-2015-
        00465460-CU-BC-VTA, Superior Court of the State of California, Ventura County,
        California, June 2017.
    43. CP Kelco U.S., Inc. v Chienkuo Yuan, Case No. 37-2015-00022453-CU-BT-CTL,
        Superior Court of the State of California, County of San Diego, California, March 2017
    44. Id., August 2017.
    45. Tracey Downey-Racen v Healthy Gourmet, LLC, Case No. 30-2012-00619381-CU-BC-
        CJC, Superior Court of the State of California, County of Orange, California, October
        2017.



Michael Kunkel - Curriculum Vitae              –6–
       Case 3:21-cv-02450-WHO Document 16-25 Filed 05/19/21 Page 8 of 8




    46. The New Home Company v Jay Bartell and Ginger Marin, Case No. BC607130, Superior
        Court of the State of California, County of Los Angeles, California, October 2017.
    47. Jeffer Mangels Butler & Mitchell LLP v Gregory J. Lorber, Case No. 14-65050GAG,
        ADR Services, Inc., California, June 2018
    48. Id., July 2018.
    49. Professional Reprographics Services, Inc. v Hudson Shuffleboards, Inc., Case No. 30-
        2018-00992602-CU-UD-CJC, Superior Court of the State of California, County of
        Orange, Texas via VTC, July 2018.
    50. Oren Cohen v Avraham Hassid, Case No. BC618549, Superior Court of the State of
        California, County of Los Angeles, California, September 2018.
    51. Savills Studley, Inc. v Ashley Elkin, Case No. 1:18-cv-02887-CMA-NRN, U.S.District
        Court, District of Colorado, Colorado, November 2018.
    52. Taryn Dudley v Allan M. Acton, D.D.S., P.A a/k/a Cary Family Dental, LLC, Case No.
        5:18-cv-00146-D, U.S. District Court, Eastern District of North Carolina, Western
        Division, Texas via VTC, April 2019.
    53. Absolute Pediatric Services, Inc. v LaDonna Humphrey, Case No. 04CV-18-961, Circuit
        Court of Benton County, Arkansas, May 2019.
    54. Citcon USA, LLC. v RiverPay Inc., et al., Case No. 5:18-cv-02585-NC, U.S. District
        Court, Northern District of California, California, September 2019.
    55. Zeno Semiconductor Inc. v Silicon Storage Technology Inc., et al., Case No.
        17CV306507, Superior Court of Santa Clara, Texas via VTC, November 2019.
    56. Zitan Technologies, LLC, and Ginko, LLC, v Liang Yu, Case No. 3:18-cv-00395-MMD-
        WGC, United States District Court District of Nevada, Texas via VTC, March 2020.
    57. EMR (USA Holdings) Inc., v Richard Goldberg, et al., Case No. DC-17-14064, 116th
        Judicial District, Dallas County, Texas via VTC, October 2020.
    58. SPS Technologies, LLC d/b/a PB Fasteners, v Briles Aerospace, Inc, Mike Briles and
        Robert Briles., Case No. 2:18-cv-09536-MWF-AS, U.S. District Court, Central District
        of California, Texas via VTC, November 2020.
    59. Karma Automotive, LLC, v Lordstown Motor Corp., Case No. 8:20-cv-02104-JVS-
        DFM, U.S. District Court, Central District of California, Texas via VTC, February 2021.
    60. Timothy Allen, v Vaksman Law Office, P.C., Case No. 2:19-cv-30-TBM-MTP, U.S.
        District Court, Southern District of Mississippi, Texas via VTC, February 2021.
    61. Brown & Brown Insurance of Arizona, Inc., v Mark New, Lorna New, Zachary Hope,
        and Jenna Hope, Case N. CV2019-014651, Superior Court of the State of Arizona in and
        for the County of Maricopa, Texas via VTC, May 2021.




Michael Kunkel - Curriculum Vitae             –7–
